DETAILED ACTION
	This is a non-final office action on the merits.  Claims 15-32 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system for controlling a robot assembly having at least one robot, the system comprising means for …” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “detecting with a first sensor, first pose data an object arrangement”.  This does not appear to be proper English, therefore the scope of this claim is unknown.
Claim 20 recites the limitation "the modified pose data".  As claims 15 and 16 previously introduced first modified pose data, second modified pose data, it is not clear if this is referring to these, or something else.  All subsequent recitations of "the modified pose data" suffers from the same problem.
Claim 20 recites the limitation "the space between".  It is not known what space between this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the modified pose data".  As claims 15 and 16 previously introduced first modified pose data, second modified pose data, it is not clear if this is referring to these, or something else.  All subsequent recitations of "the modified pose data" suffers from the same problem.
Claim 23 recites the limitation " the function comprises, at supporting points, prespecified derivatives, which are particularly determined by successive detected pose data".  It Is not known if the language “which are” is referring to “supporting points”, “prespecified derivatives”, or a combination of “the function”, “supporting points”, and/or “prespecified derivatives”.
Claim 23 recites the limitation " the function comprises, at supporting points, prespecified derivatives, which are particularly determined by successive detected pose data".  The phrase "are particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 23 recites the limitation " the polynomials".  As claim 22 previously introduced piecewise polynomials, and third order polynomials, it is not known what “the polynomials” is referring to.
Claim 24 recites the limitation "the modified pose data".  As claims 15 and 16 previously introduced first modified pose data, second modified pose data, it is not clear if this is referring to these, or something else.  All subsequent recitations of "the modified pose data" suffers from the same problem.
Claim 25 recites the limitation "the space between".  It is not known what space between this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the second modified pose data ".  It is not known what second modified pose data this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites “detecting first pose data an object arrangement”.  This does not appear to be proper English, therefore the scope of this claim is unknown.
Claim 32 recites “detect first pose data an object arrangement”.  This does not appear to be proper English, therefore the scope of this claim is unknown.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (US 20160318187).
Regarding claims 15, 30, 31, 32, as best understood, Tan et al. teaches:
A system for controlling a robot assembly having at least one robot, the system comprising means for: 
computer program product for use in controlling a robot assembly having at least one robot, the computer program product having program code stored in a non-transitory computer-readable medium that, when executed by a computer, causes the computer to:
(at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210; in particular [0010]-[0011] [0066]-[0070] discuss system is software, hardware, computer…);
detecting with a first sensor, first pose data an object arrangement having at least one object, the first pose data comprising a first time interval; 
determining first modified pose data of the object arrangement on the basis of the first detected pose data, the first modified pose data comprising a second time interval that is less than or greater than the first time interval, or equal to the first time interval; 
(at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”; at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information);
and 
controlling the robot assembly on the basis of the first modified pose data (at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”);

Regarding claim 16, Tan et al. teaches:
detecting second pose data of the object arrangement, the second pose data comprising a third time interval that is chronologically parallel to the detection of the first pose data, 
determining second modified pose data of the object arrangement on the basis of the second detected pose data, the second modified pose data comprising a fourth time interval that is less than or greater than the third time interval, or equal to the third time interval; and 
controlling the robot assembly on the basis of the second modified pose data;
(at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;     at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information);

Regarding claim 17, Tan et al. teaches:
wherein detecting the second pose data comprises detecting the second pose data with a second sensor (at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;     at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information);

Regarding claim 18, Tan et al. teaches:
wherein at least one of the detected or modified first pose data and/or at least one of the detected or modified second pose data depend on an orientation of the object arrangement (at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;     at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information;       at least [0017] discuss “The processing unit 140 is also configured to predict positioning of the arm 110 to provide predicted position information using the perception information and control signal information (e.g., information describing, depicting, or corresponding to a direction and/or velocity of a control instruction provided to the arm subsequent to a time corresponding to acquisition of perception information or other determination of a previous position of the arm 110”;  [0020] discuss “The control signal may specify velocity information, such as both a magnitude and direction of velocity (e.g., a command specifying for one portion of the arm to move at a specified speed in a specified direction)”;   [0036] discuss “the prediction module 146 uses a previous position and corresponding control signal information (e.g., velocity and direction of the arm resulting from a control signal over elapsed time since implementation of control signal) to predict a subsequent position”;   [0034] discuss “The control module 142 is configured to provide control signals to the arm 110 (e.g., to one or more motors or other actuators associated with one or more portions of the arm 110), and also to control the manipulator unit 120 once the target object 102 has been reached by the manipulator unit 130”);

Regarding claim 19, Tan et al. teaches:
wherein at least one of: 
the first and second pose data comprise quaternions; or 
a time derivative of the first and second pose data describe an angular velocity of the object arrangement (at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;     at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information;       at least [0017] discuss “The processing unit 140 is also configured to predict positioning of the arm 110 to provide predicted position information using the perception information and control signal information (e.g., information describing, depicting, or corresponding to a direction and/or velocity of a control instruction provided to the arm subsequent to a time corresponding to acquisition of perception information or other determination of a previous position of the arm 110”;  [0020] discuss “The control signal may specify velocity information, such as both a magnitude and direction of velocity (e.g., a command specifying for one portion of the arm to move at a specified speed in a specified direction)”;   [0036] discuss “the prediction module 146 uses a previous position and corresponding control signal information (e.g., velocity and direction of the arm resulting from a control signal over elapsed time since implementation of control signal) to predict a subsequent position”;           [0022] discuss “the predicted or estimated position of the arm 110 at a given (e.g., current) time may be determined based on a previous position of the arm at an initial time, velocity information corresponding to a velocity of the arm between the initial time and the current time, and the amount of time elapsed between the initial time and the current time. For example, at an initial time, the arm 110 (and/or manipulator unit 120) may be at a known position relative to the target object 102 (e.g., based on a known starting position or via use of perception information obtained via the perception acquisition unit 130). The arm 110 may be provided with a control signal causing the arm 110 to move. The control signal may specify velocity information, such as both a magnitude and direction of velocity”;  [0036] discuss” the prediction module 146 uses a previous position and corresponding control signal information (e.g., velocity and direction of the arm resulting from a control signal over elapsed time since implementation of control signal) to predict a subsequent position. For example, the prediction module 146 may modify a previously determined position (either determined using perception information or from a previous prediction) by an amount corresponding to a velocity of the arm 110 (or portion thereof) corresponding to a control signal (e.g., a magnitude and direction of velocity) provided subsequent to the previously determined position. In various embodiments, acceleration or change in velocity may be present and accounted for”;        as position includes direction of the arm, and velocity is a vector includes direction, change position and direction of the arm over time, and in velocity reads on angular velocity);

Regarding claim 20, as best understood, Tan et al. teaches:
wherein determining at least one of the first modified pose data or the second modified pose data comprises determining the modified pose data in such a manner that a rotation of the object arrangement in the space between the first modified pose data or the second modified pose data is minimal (at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;     at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information;       at least [0017] discuss “The processing unit 140 is also configured to predict positioning of the arm 110 to provide predicted position information using the perception information and control signal information (e.g., information describing, depicting, or corresponding to a direction and/or velocity of a control instruction provided to the arm subsequent to a time corresponding to acquisition of perception information or other determination of a previous position of the arm 110”;  [0020] discuss “The control signal may specify velocity information, such as both a magnitude and direction of velocity (e.g., a command specifying for one portion of the arm to move at a specified speed in a specified direction)”;   [0036] discuss “the prediction module 146 uses a previous position and corresponding control signal information (e.g., velocity and direction of the arm resulting from a control signal over elapsed time since implementation of control signal) to predict a subsequent position”;                 [0022] discuss “the predicted or estimated position of the arm 110 at a given (e.g., current) time may be determined based on a previous position of the arm at an initial time, velocity information corresponding to a velocity of the arm between the initial time and the current time, and the amount of time elapsed between the initial time and the current time. For example, at an initial time, the arm 110 (and/or manipulator unit 120) may be at a known position relative to the target object 102 (e.g., based on a known starting position or via use of perception information obtained via the perception acquisition unit 130). The arm 110 may be provided with a control signal causing the arm 110 to move. The control signal may specify velocity information, such as both a magnitude and direction of velocity”;  [0036] discuss” the prediction module 146 uses a previous position and corresponding control signal information (e.g., velocity and direction of the arm resulting from a control signal over elapsed time since implementation of control signal) to predict a subsequent position. For example, the prediction module 146 may modify a previously determined position (either determined using perception information or from a previous prediction) by an amount corresponding to a velocity of the arm 110 (or portion thereof) corresponding to a control signal (e.g., a magnitude and direction of velocity) provided subsequent to the previously determined position. In various embodiments, acceleration or change in velocity may be present and accounted for”;        as position includes direction of the arm, and velocity is a vector includes direction, change position and direction of the arm over time, and in velocity reads on angular velocity;      as the both the first modified pose data or the second modified pose data are the same velocity/predictive information, a rotation of the object arrangement in the space between the first modified pose data or the second modified pose data is minimal);

Regarding claim 21, as best understood, Tan et al. teaches:
wherein determining at least one of the first modified pose data or the second modified pose data comprises determining the modified pose data in such a manner that the first and second modified pose data satisfy a function that approximates at least one of the first detected pose data or second detected pose data (at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;     at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information;        at least [0022] discuss “The depicted processing unit 140 is also configured to predict or estimate positioning of the arm 110 to provide predicted position information using the perception information and control signal information. In some embodiments, the predicted or estimated position of the arm 110 at a given (e.g., current) time may be determined based on a previous position of the arm at an initial time, velocity information corresponding to a velocity of the arm between the initial time and the current time, and the amount of time elapsed between the initial time and the current time. For example, at an initial time, the arm 110 (and/or manipulator unit 120) may be at a known position relative to the target object 102 (e.g., based on a known starting position or via use of perception information obtained via the perception acquisition unit 130”;  [0063] discuss “At 424, it is determined if current or up-to-date perception information is available or will be available before the next control event. If so, the method 400 proceeds to 408 for determination of a current position using perception information”);

Regarding claim 22, Tan et al. teaches:
wherein at least one of: 
the function comprises piecewise polynomials; 
the function comprises third order polynomials; or 
the function is satisfied when the first or second modified pose data runs through the first detected pose data, the second detected pose data, or supporting points between successive ones of at least the first detected pose data or the second detected pose data (at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;     at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information;       at least [0017] discuss “The processing unit 140 is also configured to predict positioning of the arm 110 to provide predicted position information using the perception information and control signal information (e.g., information describing, depicting, or corresponding to a direction and/or velocity of a control instruction provided to the arm subsequent to a time corresponding to acquisition of perception information or other determination of a previous position of the arm 110”;  [0020] discuss “The control signal may specify velocity information, such as both a magnitude and direction of velocity (e.g., a command specifying for one portion of the arm to move at a specified speed in a specified direction)”;   [0036] discuss “the prediction module 146 uses a previous position and corresponding control signal information (e.g., velocity and direction of the arm resulting from a control signal over elapsed time since implementation of control signal) to predict a subsequent position”;     [0022] discuss “the predicted or estimated position of the arm 110 at a given (e.g., current) time may be determined based on a previous position of the arm at an initial time, velocity information corresponding to a velocity of the arm between the initial time and the current time, and the amount of time elapsed between the initial time and the current time. For example, at an initial time, the arm 110 (and/or manipulator unit 120) may be at a known position relative to the target object 102 (e.g., based on a known starting position or via use of perception information obtained via the perception acquisition unit 130). The arm 110 may be provided with a control signal causing the arm 110 to move. The control signal may specify velocity information, such as both a magnitude and direction of velocity”;  [0036] discuss” the prediction module 146 uses a previous position and corresponding control signal information (e.g., velocity and direction of the arm resulting from a control signal over elapsed time since implementation of control signal) to predict a subsequent position. For example, the prediction module 146 may modify a previously determined position (either determined using perception information or from a previous prediction) by an amount corresponding to a velocity of the arm 110 (or portion thereof) corresponding to a control signal (e.g., a magnitude and direction of velocity) provided subsequent to the previously determined position. In various embodiments, acceleration or change in velocity may be present and accounted for”);  

Regarding claim 23, as best understood, Tan et al. teaches:
wherein at least one of: 
the function comprises, at supporting points, prespecified derivatives, which are particularly determined by successive detected pose data; or 
the piecewise polynomials have the same derivative at respective transition points of the polynomials;
 (at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;     at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information;       at least [0017] discuss “The processing unit 140 is also configured to predict positioning of the arm 110 to provide predicted position information using the perception information and control signal information (e.g., information describing, depicting, or corresponding to a direction and/or velocity of a control instruction provided to the arm subsequent to a time corresponding to acquisition of perception information or other determination of a previous position of the arm 110”;  [0020] discuss “The control signal may specify velocity information, such as both a magnitude and direction of velocity (e.g., a command specifying for one portion of the arm to move at a specified speed in a specified direction)”;   [0036] discuss “the prediction module 146 uses a previous position and corresponding control signal information (e.g., velocity and direction of the arm resulting from a control signal over elapsed time since implementation of control signal) to predict a subsequent position”;     [0022] discuss “the predicted or estimated position of the arm 110 at a given (e.g., current) time may be determined based on a previous position of the arm at an initial time, velocity information corresponding to a velocity of the arm between the initial time and the current time, and the amount of time elapsed between the initial time and the current time. For example, at an initial time, the arm 110 (and/or manipulator unit 120) may be at a known position relative to the target object 102 (e.g., based on a known starting position or via use of perception information obtained via the perception acquisition unit 130). The arm 110 may be provided with a control signal causing the arm 110 to move. The control signal may specify velocity information, such as both a magnitude and direction of velocity”;  [0036] discuss” the prediction module 146 uses a previous position and corresponding control signal information (e.g., velocity and direction of the arm resulting from a control signal over elapsed time since implementation of control signal) to predict a subsequent position. For example, the prediction module 146 may modify a previously determined position (either determined using perception information or from a previous prediction) by an amount corresponding to a velocity of the arm 110 (or portion thereof) corresponding to a control signal (e.g., a magnitude and direction of velocity) provided subsequent to the previously determined position. In various embodiments, acceleration or change in velocity may be present and accounted for”);  

Regarding claim 24, as best understood, Tan et al. teaches:
wherein determining at least one of the first modified pose data or the second modified pose data comprises determining the modified pose data by at least one filtering (at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;     at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information;        at least [0049] discuss “The target position estimation block 310 in various embodiments may utilize an extended Kalman filter. … The target position estimation block 310 may receive motion of the manipulator and estimated target position of the last detection result from the perceptor block 322 as an input, and output an estimated target position. Kalman filtering uses a series of measurements observed over time, containing noise (random variations) and other inaccuracies, and produces estimates of unknown variables that tend to be more precise than those based on a single measurement alone”);

Regarding claim 25, as best understood, Tan et al. teaches:
when detected pose data is absent at a predetermined follow-up time, then determining the first modified pose data and the second modified pose data in such a manner that a velocity of the object arrangement in the space between the first and second modified pose data is constant (at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;        at least [0063] discuss “At 424, it is determined if current or up-to-date perception information is available or will be available before the next control event. If so, the method 400 proceeds to 408 for determination of a current position using perception information. If not, the method proceeds to 416 for determination of a current predicted or estimated position”;  [0023] discuss “Based on the velocity information and the amount of time elapsed, the processing unit 140 may predict a position of the arm 110 by modifying the initially determined position based on the velocity information”);

Regarding claim 26, Tan et al. teaches:
when detected first or second pose data is absent at a predetermined halt time, then at least one of: 
stopping control of the robot assembly based on the modified pose data; or 
issuing a warning;
(at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;        at least [0063] discuss “At 424, it is determined if current or up-to-date perception information is available or will be available before the next control event. If so, the method 400 proceeds to 408 for determination of a current position using perception information. If not, the method proceeds to 416 for determination of a current predicted or estimated position”, being in 416 reads on stopping control of the robot assembly based on the modified pose data ;  [0023] discuss “Based on the velocity information and the amount of time elapsed, the processing unit 140 may predict a position of the arm 110 by modifying the initially determined position based on the velocity information”);

Regarding claim 27, Tan et al. teaches:
wherein at least one of: 
detecting the first or second pose data of the object arrangement comprises detecting the pose data using at least one sensor; or 
transmitting at least one of the first modified pose data or the second modified pose data to a controller for the purpose of controlling the robot arrangement;
(at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;     at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information);

Regarding claim 28, Tan et al. teaches:
wherein the at least one sensor is at least one of a non-contact sensor or an optical sensor;
(at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;     at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information);

Regarding claim 29, Tan et al. teaches:
wherein control of the robot assembly based on at least one of the first modified pose data or the second modified pose data comprises the combination of the first or second modified pose data with object-order-based manipulation instructions (at least figs. 1-2, 4, [0010]-[0038] [0055]-[0070] discuss robot system 100, processing unit 140, perception acquisition unit 130/sensors, perception acquisition unit acquired perception information of “perception information corresponds to a position of the arm 110 relative to the target object 102” at a certain acquisition rate/interval such as 1HZ or perception interval of 220;   based on position information, processing unit 140 determine velocity and predict position of arm at control rate and second interval such as 10-100 Hz and control interval 210;   in particular figs. 1-2, 4 [0015]-[0032]-[0055]-[0063];    discuss “predicted position information may be determined at the control rate and used for modifying subsequent control instructions”;     “the robotic system is controlled based on predicted position information (e.g., based on a position determined or estimated at 416”;     at least [0020] [0058] discuss perception information are acquire via more than one sensor, including stereo camera; this indicate that sensor acquire its own perception information/pose data, and second sensor has second pose data/perception information;  in particular at least [034] discuss objects such as arm, manipulators, target object, and their order);

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664